 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   HOOTAN BAIGMOHAMMADI, SBN 279105
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     Mr. Campbell
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                     )   Case No. 2:21cr92-KJM
11                                                 )
                     Plaintiff,                    )   STIPULATION AND [PROPOSED] ORDER TO
12                                                 )   MODIFY CONDITIONS OF RELEASE
                        vs.                        )
13                                                 )   Date: Current Hearing Date]
     DESHAWN OSHAEA                                )   Time: [Enter Time Here]
14   CAMPBELL,                                     )   Judge: Hon. Allison Claire
                                                   )
15                  Defendant.                     )

16           IT IS HEREBY STIPULATED and agreed by and between Acting United States
17   Attorney Phillip A. Talbert, through Assistant United States Attorney Justin L. Lee, counsel for
18   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Hootan
19   Baigmohammadi, counsel for Defendant Deshawn Oshaea Campbell, that Mr. Campbell’s
20   conditions of release may be modified to (1) add Mr. Campbell’s aunt, Trina Johnson, as a third-
21   party custodian and surety to the currently set $50,000 unsecured bond; and (2) allow Mr.
22   Campbell to attend the remembrance for his cousin, Dwayne Deshawn Edwards Sr., on July 10,
23   2021.
24           The parties specifically stipulate as follows:
25      1. On April 23, 2021, The Court imposed an unsecured bond in the amount of $50,000 in
26           this matter. Mr. Campbell’s sister, Brittany Carpentar, and mother, Latonya Johnson are
27           the approved sureties and third-party custodians. Mr. Campbell must reside at a location
28

      Stipulation and [Proposed] Order to Modify            -1-                      United States v. Campbell,
      Conditions of Release                                                                  2:21-CR-92-KJM
 1              approved by pre-trial services and not move from his residence without prior approval

 2              from pre-trial services. He is also subject to home confinement.

 3         2. Mr. Campbell has been fully compliant on bond.
 4         3. Mr. Campbell has lived with his sister and mother for the duration of his pre-trial release.
 5              He seeks to change his residence and live with his aunt, Trina.
 6         4. Pre-trial Services Officer Darryl Walker and AUSA Lee do not object to Mr. Campbell
 7              changing residences to live with his aunt, Trina, so long as she is added as a surety and
 8              third-party custodian.
 9         5. Mr. Campbell also requests that he be allowed to attend a remembrance on July 10, 2021
10              to celebrate the life of his cousin, Mr. Edwards. Including travel time, Mr. Campbell asks
11              to be allowed to leave his residence from 10:00 a.m. to 8 p.m. The remembrance will take
12              place at Dallas Ranch Park, 1137 Prewett Ranch Drive, Antioch, CA 94531.
13         6. Mr. Campbell’s family, including his sureties and third-party custodians (sister and
14              mother) will attend the remembrance. Mr. Campbell’s proposed surety and third-party
15              custodian (Aunt Trina) will also attend.
16         7. Mr. Edwards for all intents and purposes was an older brother to Mr. Campbell. Their
17              grandmother raised them together in the same home from Mr. Campbell’s infancy until
18              Mr. Campbell turned 15 years old. At that point, Mr. Edwards reached the age of
19              majority and moved out of the house. Mr. Campbell and Mr. Edwards remained close
20              until Mr. Edwards passed on July 9, 2020.
21         8. PTSO Walker and AUSA Lee do not object to Mr. Campbell attending Mr. Edwards’
22              remembrance.
23         9. Therefore, Mr. Campbell respectfully requests the Court to order that (1) Mr. Campbell’s
24              aunt, Trina Johnson, be added as a surety to the previously imposed $50,000 unsecured
25              bond and as a third-party custodian; 1 and (2) Mr. Campbell be allowed to attend the
26
27
28   1
         Should the Court issue the order, Mr. Campbell will provide the necessary bond paperwork forthwith.
         Stipulation and [Proposed] Order to Modify           -2-                              United States v. Campbell,
         Conditions of Release                                                                         2:21-CR-92-KJM
 1          remembrance for his cousin, Dwayne Deshawn Edwards Sr., on July 10, 2021 from 10:00

 2          a.m. to 8:00 p.m. at Dallas Ranch Park, 1137 Prewett Ranch Drive, Antioch, CA 94531.

 3
                                                   Respectfully submitted,
 4
                                                   HEATHER E. WILLIAMS
 5                                                 Federal Defender
 6   Date: July 1, 2021                            /s/ Hootan Baigmohammadi
                                                   HOOTAN BAIGMOHAMMADI
 7                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
 8                                                 Mr. Campbell
 9
10   Date: July 1, 2021                            PHILLIP A. TALBERT
11                                                 United States Attorney

12                                                 /s/ Justin L. Lee
                                                   JUSTIN L. LEE
13                                                 Assistant United States Attorney
                                                   Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Modify     -3-                        United States v. Campbell,
      Conditions of Release                                                             2:21-CR-92-KJM
 1                                                 ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6   Dated: July 2, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Modify       -4-                          United States v. Campbell,
      Conditions of Release                                                                 2:21-CR-92-KJM
